124 F.3d 215
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.LINDA RIDGWAY WHITEDEER;  LISA JANE APOLLO, Plaintiffs-Appellants,v.COUNTY OF LOS ANGELES;  COUNTY OF LOS ANGELES INTERNALSERVICES DEPARTMENT, Real Property Branch;  COUNTY OF LOSANGELES DEPARTMENT OF PUBLIC WORKS, Mapping & PropertyManagement Division;  COUNTY OF LOS ANGELES DEPARTMENT OFPUBLIC WORKS, Regional Planning Division;  WILLIAM F.STEWART, in his official capacity;  DEIDRE BAGBY, in herofficial capacity;  MARC GONZALES, in his official capacity,Defendants-Appellees.
No. 96-55627.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 9, 1997Filed Sept. 26, 1997.

1
Appeal from the United States District Court for the Central District of California, No. CV-94-06054-R;  Manuel L. Real, Chief Judge, Presiding.


2
Before:  PREGERSON and HAWKINS, Circuit Judges, and WEINER,** District Judge.


3
ORDER*


4
Because Congress did not expressly provide a federal statute of limitations for 42 U.S.C. § 1983 claims, this circuit looks to state law, in this case the one-year statute of limitations of Cal.Civ.Proc.Code § 340(3).  Usher v. City of Los Angeles, 828 F.2d 556, 558 (9th Cir.1987).  All parties agree that Appellants' suit was filed after the expiration of the one-year statute.


5
The letter received from the County as part of the state administrative claims process cannot impair or impact upon Appellants' § 1983 claims.  See Felder v. Casey, 487 U.S. 131, 152-53 (1988);  Willis v. Reddin, 418 F.2d 702, 704-05 (9th Cir.1969).  Accordingly, the letter does not constitute a waiver of or estop the County from asserting the running of the limitations period.


6
The judgment of the district court is AFFIRMED.



**
 Honorable Charles R. Weiner, Senior United States District Judge for the Eastern District of Pennsylvania, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3